ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Sea Cycle Construction Company               )      ASBCA No. 60677
                                             )
Under Contract No. W91B4L-10-C-0229          )

APPEARANCE FOR THE APPELLANT:                       Mr. Shaeen
                                                     Director

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Bruce L. Mayeaux, JA
                                                    CPT Matthew A. Freeman, JA
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

        On 12 September 2016, the government moved to dismiss appellant's appeal for
lack of jurisdiction alleging that appellant had failed to submit a claim to a contracting
officer. The government has provided appellant with the contact information for the
contracting office assigned to appellant's contract. By email dated 15 September 2016,
appellant stated it agreed with the government's motion and indicated it wishes to submit
its claim to the contracting officer. By Order dated 22 September 2016, the Board
informed the parties that it intended to dismiss this appeal unless either party objected
within 14 days of the date of the Order. Both parties have notified the Board that they do
not object to dismissal.

      Accordingly, this appeal is dismissed without prejudice to the contractor's
submittal of a claim to the contracting officer.


      Dated: 26 September 2016



                                            ~~At Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60677, Appeal of Sea Cycle
Construction Company, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2